Opinion by
Greene, Chief Justice.
This cause has been brought here under the provisions of the Appeal Act of 1883, which allow all cases of whatever jurisdiction to be taken to this Court by the simple service of a notice of appeal given and entered in the lower Court. The uniformity of mode of procedure prescribed by that act does not do away with the essential distinctions between causes at law and causes in equity, for purposes of review. Rule Y. of this Court, in view of these distinctions, and to facilitate the business of the Court, and to harmonize the appellate practice under the Act of 1883 with that under the Code, has provided in substance that in all law causes brought up under the Act of 1883 an assignment of errors shall be made in writing, and filed with the clerk of the proper District Court, to be certified to this Court as a part of the record; and that a copy of such assignment shall be served on the adverse party within twenty days after the entry in the journal of the District Court of the notice of appeal. Plaintiff in error did not serve a copy of assignment of errors in this cause within the time limited, and on that ground defendant in error moves to dismiss the appeal. No good reason for denying the motion appears. Doubtless, Rule Y., ever since its adoption, has been part of the law applicable to suitors in this Court, without regard to when it was first published in print.
Let the motion to dismiss the appeal be granted.
We concur: John P. Hoyt, Associate Justice.
George Turner, Associate Justice.